—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about December 16, 1999, which, to the extent appealed from as limited by the brief, denied in part plaintiffs’ motion to compel disclosure and granted in part defendants’ cross-motion for a protective order, unanimously modified, on the law and the facts, to direct that defendants disclose items 1, 2 (limited to the day of the occurrence), 9 and 11 in the Notice for Discovery and Inspection dated June 17, 1999, and otherwise affirmed, without costs.
In this action to recover for injuries, allegedly sustained by the infant plaintiff in a classroom accident, we find that items 1, 2 (limited to the day of the occurrence), 9 and 11 are relevant to the issues in this action. As to the remaining items requested, the IAS Court properly granted a protective order, notwithstanding the untimeliness of defendants’ cross motion, since the disclosure sought was either overly broad or unnecessary and therefore “palpably improper” (see, Matter of Weinman, 261 AD2d 147; Hualde v Otis El. Co., 235 AD2d 269; Haller v North Riverside Partners, 189 AD2d 615). We note that some of the information requested in items 6, 10 and 13 may be elicited in depositions, which have yet to take place, after which plaintiffs may formulate more specific documentary *252requests (see, Barber v Ford Motor Co., 250 AD2d 552; Haller v North Riverside Partners, 189 AD2d, supra, at 616). Item 15, requesting the school records of another child was properly stricken since it lacks specificity and plaintiffs have not demonstrated a need for the records (see, Culbert v City of New York, 254 AD2d 385, 388). The notice to inspect the school premises was properly stricken since such inspection is not necessary to the resolution of issues in the case and information as to classroom space per student may be obtained through items 1 and 2 of plaintiffs’ discovery notice. Concur — Rosenberger, J. P., Williams, Tom, Rubin and Buckley, JJ.